                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TRACEY BROWN,                             )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )          No. 4:18CV00385 HEA
                                          )
ALLSTATE INSURANCE                        )
COMPANY,                                  )
                                          )
             Defendant.                   )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Dolgencorp, LLC=s

(ADefendant@) Motion to Dismiss for Failure to Prosecute under Federal Rule of

Civil Procedure 41(b) [Doc. No. 20].

      On August 22, 2018, the Court granted attorneys Justin Mason and Brian

Kerth Motion to Withdraw as attorneys for Plaintiff. Contemporaneously the court

issued an order directing Plaintiff to have new counsel enter within 14 days of the

date of the order. To this date no new attorney has entered on behalf of Plaintiff.

      Rule 41(b) of the Federal Rules of Procedure provides the following:



      If the Plaintiff fails to prosecute or to comply with these rules or a court
      order, a defendant may move to dismiss the action or any claim against it.
      Unless the dismissal order states otherwise, a dismissal under this
      subdivision (b) and any dismissal not under this rule B except one for lack of
      jurisdiction, improper venue, or failure to join a party under Rule 19 B
      operates as an adjudication on the merits.

Fed.R.Civ.Proc. 41(b)

      Here, Plaintiff has clearly failed to prosecute her claim as she has failed to

abide by the Court’s order of August 22, 2018. As such, pursuant to Rule 41(b),

Defendant=s Motion to Dismiss [Doc. No. 20] is well taken and granted.

      Accordingly,

      IT IS HEREBY ORDERED that Allstate Insurance Company’s

Motion to Dismiss for Failure to Prosecute under Federal Rule of Civil Procedure

41(b) [Doc. No. 20] is GRANTED.

      Dated this 9th day of October, 2018.




                                            HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                         2
